Exhibit 10.2

 

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control and Severance Agreement (the “Agreement”) is made between
BioCardia, Inc. (the “Company” which term refers in this Agreement to the
Company and its subsidiaries) and [NAME] (the “Executive”), effective on the
Closing Date (as defined in the Agreement and Plan of Merger, dated as of August
22, 2016, between the Company and Tiger X Medical, Inc., among others) (the
“Effective Date”).

 

The Company and the Executive agree as follows:

 

1.     Term of Agreement. The Agreement will terminate when all of the
obligations under this Agreement have been satisfied.

 

2.     At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.

 

3.     Severance Benefits.

 

(a)     Termination without Cause or Resignation for Good Reason during the
Change in Control Period. If the Executive’s employment is terminated by the
Company without Cause (other than due to the Executive’s death or Disability) or
by Executive for Good Reason, and such termination occurs during the period
beginning three (3) months prior to and ending twelve (12) months following a
Change in Control (the “Change in Control Period”), then, subject to Section 5,
the Executive will be eligible to receive the following:

 

(i)     a lump-sum payment equal to [one hundred and fifty percent (150%) / one
hundred percent (100%)] of the Executive’s annual base salary as in effect
immediately prior to the termination date, but without taking into account any
reduction of base salary as described under Section 6(f)(b);

 

(ii)     a lump sum payment equal to [one hundred and fifty percent (150%) / one
hundred percent (100%)] of the Executive’s target annual bonus as in effect for
the fiscal year in which the termination occurs;

 

(iii)     if Executive elects continuation coverage pursuant to COBRA within the
time period prescribed pursuant to COBRA for the Executive and the Executive’s
eligible dependents, the Company will reimburse the Executive for the premiums
necessary to continue group health insurance benefits under COBRA for the
Executive and the Executive’s eligible dependents until the earlier of (A) a
period of [eighteen (18) / twelve (12)] months from the date of the Executive’s
termination of employment, (B) the date upon which the Executive and/or the
Executive’s eligible dependents becomes covered under similar plans or (C) the
date upon which the Executive ceases to be eligible for coverage under COBRA
(such reimbursements, the “COBRA Premiums”). However, if the Company determines
in its sole discretion that it cannot pay the COBRA Premiums without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to
Executive a taxable lump-sum payment in an amount equal to the monthly COBRA
premium that the Executive would be required to pay to continue the Executive’s
group health coverage in effect on the date of the Executive’s termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage), multiplied by [eighteen (18) / twelve (12)], which payment will
be made regardless of whether the Executive elects COBRA continuation coverage.
For the avoidance of doubt, the taxable payments in lieu of COBRA Premiums may
be used for any purpose, including, but not limited to continuation coverage
under COBRA, and will be subject to all applicable tax withholdings; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iv)     one hundred percent (100%) of the then-unvested shares subject to each
of the Executive’s options to purchase Company common stock will become fully
vested and exercisable.

 

(b)     Termination without Cause or Resignation for Good Reason outside of the
Change in Control Period. If the Executive’s employment is terminated by the
Company without Cause (other than due to the Executive’s death or Disability) or
by the Executive for Good Reason, and such termination occurs outside of the
Change in Control Period, then, subject to Section 5, the Executive will be
eligible to receive:

 

(i)     a lump-sum payment equal to [one hundred percent (100%) / fifty percent
(50%)] of the Executive’s annual base salary as in effect immediately prior to
the termination date, but without taking into account any reduction of base
salary as described under Section 6(f)(b); and

 

(ii)     if the Executive elects continuation coverage pursuant to COBRA within
the time period prescribed pursuant to COBRA for the Executive and the
Executive’s eligible dependents, the Company will reimburse the COBRA Premiums
until the earlier of (A) a period of [twelve (12) / six (6)] months from the
date of the Executive’s termination of employment, (B) the date upon which the
Executive and/or the Executive’s eligible dependents becomes covered under
similar plans or (C) the date upon which the Executive ceases to be eligible for
coverage under COBRA. However, if the Company determines in its sole discretion
that it cannot pay the COBRA Premiums without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will in lieu thereof provide to the Executive a taxable
lump-sum payment in an amount equal to the monthly COBRA premium that the
Executive would be required to pay to continue the Executive’s group health
coverage in effect on the date of the Executive’s termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage), multiplied by [twelve (12) / six (6)], which payment will be made
regardless of whether the Executive elects COBRA continuation coverage. For the
avoidance of doubt, the taxable payments in lieu of COBRA Premiums may be used
for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.

 

(c)     Voluntary Resignation or Termination for Cause. If the Executive’s
employment with the Company terminates at any time either (i) voluntarily by the
Executive (other than for Good Reason) or (ii) for Cause by the Company, then
the Executive will not be entitled to receive severance or other benefits except
for those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(d)     Disability; Death. If the Company terminates the Executive’s employment
as a result of the Executive’s Disability, or the Executive’s employment
terminates due to the Executive’s death, then the Executive will not be entitled
to receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

(e)     Exclusive Remedy. In the event of a termination of the Executive’s
employment with the Company, the provisions of the Agreement are intended to be
and are exclusive and in lieu of any other rights or remedies to which the
Executive may otherwise be entitled, whether at law, tort or contract, in
equity. The Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in the Agreement.

 

4.     Accrued Compensation. On any termination of the Executive’s employment
with the Company, the Executive will be entitled to receive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to the
Executive under any Company-provided plans, policies, and arrangements.

 

5.     Conditions to Receipt of Severance.

 

(a)     Separation Agreement and Release of Claims. The Executive’s receipt of
any severance payments or benefits under Section 3 is subject to the Executive
signing and not revoking the Company’s standard separation agreement and release
of claims (the “Release” and such requirement, the “Release Requirement”), which
must become effective and irrevocable no later than the 60th day following the
Executive’s termination (the “Release Deadline”). If the Release does not become
effective and irrevocable by the Release Deadline, the Executive will forfeit
any right to severance payments or benefits under Section 3. Severance payments
or benefits under Section 3 will not be paid or provided until the Release
actually becomes effective and irrevocable. None of the severance payments and
benefits payable upon such Executive’s termination under Section 3 will be paid
or otherwise provided prior to the sixtieth (60th) day following the Executive’s
termination. Except to the extent that payments are delayed under Section 5(b),
on the first regular payroll pay day following the 60th day following the
Executive’s termination, the Company will pay or provide the Executive the
severance payments and benefits that the Executive would otherwise have received
under Section 3 on or prior to such date, with the balance of such severance
payments and benefits being paid or provided as originally scheduled.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)     Section 409A. The Company intends that all payments and benefits
provided under the Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Code and any guidance promulgated under
Section 409A of the Code (collectively, “Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted in accordance with
this intent. No severance payments or benefits under the Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be paid or otherwise provided until the Executive has
a “separation from service” within the meaning of Section 409A. If, at the time
of the Executive’s termination of employment, the Executive is a “specified
employee” within the meaning of Section 409A, then the payment of the Deferred
Payments will be delayed to the extent necessary to avoid the imposition of the
additional tax imposed under Section 409A, which generally means that the
Executive will receive payment on the first payroll date that occurs on or after
the date that is 6 months and 1 day following the Executive’s termination of
employment. The Company reserves the right to amend the Agreement as it
considers necessary or advisable, in its sole discretion and without the consent
of the Executive or any other individual, to comply with any provision required
to avoid the imposition of the additional tax imposed under Section 409A or to
otherwise avoid income recognition under Section 409A prior to the actual
payment of any benefits or imposition of any additional tax. Each payment,
installment, and benefit payable under the Agreement is intended to constitute a
separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). In no event will any member of the Company reimburse the
Executive for any taxes that may be imposed on the Executive as a result of
Section 409A.

 

6.     Limitation on Payments.

 

(a)     Reduction of Severance Benefits. If any payment or benefit that the
Executive would receive from the Company or any other party whether in
connection with the provisions herein or otherwise (the “Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal to
the Best Results Amount. The “Best Results Amount” will be either (i) the full
amount of such Payment or (ii) such lesser amount as would result in no portion
of the Payment being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local employment
taxes, income taxes and the Excise Tax, results in the Executive’s receipt, on
an after-tax basis, of the greater amount. If a reduction in payments or
benefits constituting parachute payments is necessary so that the Payment equals
the Best Results Amount, reduction will occur in the following order: reduction
of cash payments; cancellation of accelerated vesting of stock awards; reduction
of employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Executive’s equity awards unless
the Executive elects in writing a different order for cancellation. The
Executive will be solely responsible for the payment of all personal tax
liability that is incurred as a result of the payments and benefits received
under the Agreement, and the Executive will not be reimbursed by any member of
the Company for any such payments.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

(b)     Determination of Excise Tax Liability. The Company will select a
professional services firm to make all of the determinations required to be made
under these paragraphs relating to parachute payments. The Company will request
that firm provide detailed supporting calculations both to the Company and the
Executive prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to such date if events occur that
result in parachute payments to the Executive at that time. For purposes of
making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Executive will
furnish to the firm such information and documents as the firm may reasonably
request in order to make a determination under these paragraphs relating to
parachute payments. The Company will bear all costs the firm may reasonably
incur in connection with any calculations contemplated by these paragraphs
relating to parachute payments. Any such determination by the firm will be
binding upon the Company and the Executive, and the Company will have no
liability to the Executive for the determinations of the firm.

 

7.     Definitions. The following terms referred to in the Agreement will have
the following meanings:

 

(a)     “Cause” means (a) any act or acts of personal dishonesty, fraud, or
embezzlement by the Executive taken in connection with the Executive’s
responsibilities as an employee or other service provider of the Company;
(b) the Executive’s conviction of, or plea of nolo contendere to, any criminal
act that is a felony; (c) the Executive’s material breach of any of the
Executive’s obligations under any written agreement or covenant with the
Company; (d) the Executive’s willful and continued failure to perform the duties
and responsibilities of the Executive’s position; (e) a breach of any fiduciary
duty owed to the Company by the Executive, (f) unauthorized use or disclosure by
the Executive of any proprietary information or trade secrets of the Company or
any other party to whom the Executive owes an obligation of nondisclosure as a
result of the Executive’s relationship with the Company.

 

(b)     “Change in Control” shall have the same meaning as prescribed in the
BioCardia, Inc. 2002 Stock Plan, as amended, or its successor plan.
Notwithstanding the foregoing, (i) a transaction will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A and (ii) the transactions contemplated by the
Agreement and Plan of Merger by and among Tiger X Medical, Inc., the Company,
Icicle Acquisition Corp., and the Company Representative named therein, dated
August __, 2016, will not be deemed a Change in Control.

 

(c)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)     “Disability” means the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, unable to engage in any substantial gainful activity.

 

(e)     “Exchange Act” means the U.S. Securities Exchange Act of 1934.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(f)     “Good Reason” means, the Executive’s resignation within thirty (30) days
following the Company’s cure period (discussed below) in connection with any of
the following events and without the Executive’s express written consent:  (i) a
material reduction by the Company in Executive’s authority, duties, and
responsibilities relative to the authority, duties and responsibilities as in
effect immediately prior to such reduction; provided, however, that a material
reduction will not be deemed to occur if, upon or following a Change in Control,
the Executive has substantially the same duties and responsibilities with
respect to the Company or its successor (or a product, technology, business
division or similar group thereof) as in effect immediately prior to a Change in
Control or if the Executive is otherwise performing such responsibilities as the
senior person responsible therefor in the Company or its successor (or a
product, technology, business division or similar group thereof); (ii) a
material reduction in the Executive’s base salary as in effect immediately prior
to such reduction; or (iii) a material change in the geographic location at
which the Executive must perform his or her services (in other words, the
relocation of the Executive’s principal place of work to a location that is more
than fifty (50) miles from the Executive’s current principal work location for
the Company).  In order for an event to qualify as Good Reason, the Executive
must not terminate employment with the Company without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within ninety (90) days of the initial existence of the
grounds for “Good Reason” and a reasonable cure period of not less than thirty
(30) days following the date of written notice, and such grounds must not have
been cured during such time.

 

8.     Successors.

 

(a)     The Company’s Successors. Any successor (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and or assets shall assume the
obligations under the Agreement and agree expressly to perform the obligations
under the Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under the Agreement, the terms “Company” will include any
successor to their business and/or assets which executes and delivers the
assumption agreement described in this Section 7(a) or which becomes bound by
the terms of the Agreement by operation of law.

 

(b)     The Executive’s Successors. The terms of the Agreement and all rights of
the Executive under the Agreement will inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

 

9.     Notice. All notices and other communications required or permitted under
the Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) 24 hours after confirmed facsimile
transmission, (iii) 1 business day after deposit with a recognized overnight
courier or (iv) 3 business days after deposit with the U.S. Postal Service by
first class certified or registered mail, return receipt requested, postage
prepaid, addressed (A) if to the Executive, at the address the Executive shall
have most recently furnished to the Company in writing, (B) if to the Company,
at the following address:

 

BioCardia, Inc.

125 Shoreway Road

San Carlos, CA 94070

Attention: Chief Executive Officer

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

10.     Miscellaneous Provisions.

 

(a)     No Duty to Mitigate. The Executive will not be required to mitigate the
amount of any payment contemplated by the Agreement, nor will any such payment
be reduced by any earnings that the Executive may receive from any other source.

 

(b)     Waiver; Amendment. No provision of the Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by an authorized officer of the Company (other than the
Executive) and by the Executive. No waiver by either party of any breach of, or
of compliance with, any condition or provision of the Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(c)     Headings. All captions and section headings used in the Agreement are
for convenient reference only and do not form a part of the Agreement.

 

(d)     Entire Agreement. The Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.

 

(e)     Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

 

(f)     Severability. The invalidity or unenforceability of any provision or
provisions of the Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(g)     Withholding. All payments and benefits under the Agreement will be paid
less applicable tax withholdings.

 

(h)     Counterparts. The Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

 

 

[Signature page follows.]

 

 
-7-

--------------------------------------------------------------------------------

 

 

 

By its signature below, each of the parties signifies its acceptance of the
terms of the Agreement, in the case of the Company by its duly authorized
officer.

 

 

COMPANY

BioCardia, Inc.

 

 

 

 

 

 

 

 

 

 

By:

[Name]

 

 

 

 

 

 

Title:

[Title]

 

          Date:                             THE EXECUTIVE [Name]              
Date:    

 

 

 

[Signature page to Change in Control and Severance Agreement]